In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-16-00344-CV


                     FERRION & MARILYN HICKS, APPELLANT

                                           V.

                             ISAAC SIMMONS, APPELLEE

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2015-514,681, Honorable Les Hatch, Presiding

                                     April 25, 2017

                          ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellants, Ferrion and Marilyn Hicks, attempt to appeal from the trial court’s

order granting Isaac Simmons’s motion for summary judgment signed June 28, 2016.

We abate and remand the cause for entry of a final, appealable order.

      The trial court’s order granting summary judgment states as follows:

              After considering the evidence and the arguments of counsel, it is
      the opinion of this Court that Defendant’s Motion for Summary Judgment
      is well taken and should be GRANTED.

            IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
      Defendant’s Motion for Summary Judgment is GRANTED.
Nowhere in the order is there any declaration as to whether appellants were granted or

denied relief, in whole or in part, or whether there remains any unresolved issue

pending in the trial court.

       This order, which demonstrates only the trial court’s ruling on the motion for

summary judgment, presents us with issues much like those we addressed in Chandler

v. Reder, 635 S.W.2d 895, 896–97 (Tex. App.—Amarillo 1982, no writ) (op. on reh’g),

and Disco Machine of Liberal Co. v. Payton, 900 S.W.2d 71, 73–74 (Tex. App.—

Amarillo 1995, writ denied). In those cases, we had occasion to consider summary

judgments which lacked the language necessary to make the order final and

appealable. In Disco, we noted that declarations by the trial court that the summary

judgment was granted were nothing more than an indication of the trial court’s decision

vis-a-vis the motion for summary judgment. Disco Machine of Liberal Co., 900 S.W.2d

at 74. They did “not express a specific settlement of rights between the parties” or

“disclose the specific and final result officially condoned by and recognized under the

law.” Id. Thus, such orders were not final because they did not adjudicate the rights

involved or evince a final result recognized by the law. See id.; see also Mendoza v. La.

Stone, LLC, No. 07-15-00133-CV, 2015 Tex. App. LEXIS 10789, at *1–3 (Tex. App.—

Amarillo Oct. 20, 2015) (per curiam) (mem. op.).

       Here, we have a like order simply granting the motion for summary judgment.

Without the decretal language expressly adjudicating the rights involved, it is not a final

and appealable order. Given this situation, rules of appellate procedure allow us to

grant the trial court opportunity to modify the order from which appeal was taken to

make it final.   TEX. R. APP. P. 27.2 (stating that the appellate court may allow an


                                            2
appealed order that is not final to be modified so as to be made final and may allow the

modified order and all proceedings relating to it to be included in a supplemental

record).

       Accordingly, we abate the appeal and remand the cause to the trial court. Upon

remand, the trial court may issue such further orders or judgments necessary to create

a final, appealable order in this cause. Unless a final, appealable order or judgment is

included in a supplemental clerk’s record and filed with the clerk of this court on or

before Monday, May 8, 2017, the appeal will be reinstated and dismissed for want of

jurisdiction.



                                                             Per Curiam




                                           3